ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The -Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that' respondent violated Rule 8.4(b) (commission of a criminal act reflecting adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer) of the Rules of Professional Conduct after he tested, positive for cocaine, use. ■ Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Harry Smith Redmon, III, Louisiana Bar Roll number 27048, be suspended from the practice of law for eighteen months, retroactive to the date of his interim suspension in In re: Redmon, 05-0367 (La.3/2/05), 894 So.2d 1128, followed by two years of supervised probation with the conditions proposed by the parties, including meeting the obligations of his contract with the Lawyer’s Assistance Program.
-IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent, in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.